Order entered October 22, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01553-CR

                             JOHN MICHAEL JONES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F12-62863-J

                                            ORDER
        On August 15, 2014, this Court ordered the Dallas County District Clerk to file, within
fifteen days, a supplemental clerk’s record containing the guilt phase jury charge for trial court
no. F12-62863-J (05-13-01553-CR) or written verification the charge could not be located.
Because the above cases were tried together with trial court nos. F12-62862-J and F13-00351-J,
styled Morris Jones v. The State of Texas, we directed the District Clerk to include the files of
these two cases in his search for the missing guilt phase jury charge for trial court no. F12-
62863-J. When we did not receive it by September 11, 2014, we again ordered the Dallas
County District Clerk to file a supplemental record containing the guilt phase jury charge for this
case.   On September 22, 2014, we received a supplemental clerk’s record containing the
punishment phase jury charge for this case, as well as the punishment phase jury charges for trial
court numbers F12-62862-J and F13-00351-J, styled Morris Jones v. The State of Texas. None
of these documents is what the Court ordered.
        Accordingly, we ORDER the trial court to make findings regarding whether the guilt
phase jury charge in the above case is in the possession of the Dallas County District Clerk’s
Office or whether that jury charge has been lost or destroyed.
        If the trial court finds that the Dallas County District Clerk’s Office does not have
possession of the guilt phase jury charge in this case or that the document has been lost or
destroyed, the trial court shall determine whether the parties, by written stipulation can deliver a
copy of the guilt phase jury charge to the Dallas County District Clerk for inclusion in a
supplemental clerk’s record.
        If the parties cannot agree, the trial court is ORDERED to determine what constitutes an
accurate copy of the guilt phase jury charge in the above case and order that it be included in a
supplemental clerk’s record. See TEX. R. APP. P. 345(e).
        We ORDER the trial court to transmit to this Court, within THIRTY DAYS of the date
of this order, a record containing its written findings of fact, any supporting documentation, and
the document that is has determined is an accurate copy of the guilt phase jury charge in this
case.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3; Gary Fitzsimmons,
Dallas County District Clerk; and to counsel for all parties.
        We ABATE the appeal to allow the trial court to comply with this order. The appeal
shall be reinstated thirty days from the date of this order or when the supplemental record is
received.

                                                      /s/       LANA MYERS
                                                                JUSTICE